Case 2:18-cv-01240-FMO-JEM Document 27-3 Filed 01/10/19 Page 1 of 2 Page ID #:141




    1
    2
    3
    4
    5
    6
    7
    8
    9                         UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11
   12    Jose Estrada,                         Case No. 2:18-CV-01240-FMO-JEM
   13
                Plaintiff,                     [Proposed] ORDER
   14                                          [vacating the order of dismissal and
         v.                                    returning the case to the active
   15                                          calendar]
         Gary A Plotkin, in individual and
   16
         representative capacity as trustees
   17    of The Plotkin Family Trust dated
         March 11, 1981;
   18    Steven J. Fishman, in individual
         and representative capacity as
   19    trustee of the Non-Exempt Q TIP
   20    Marital Trust under the Baron
         Trust of 1988;
   21    Bodega Latina Corporation, a
         Delaware Corporation; and Does
   22    1-10,
   23
                Defendants.
   24
   25
   26
   27
   28


                                               1

        ORDER                                                         2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-3 Filed 01/10/19 Page 2 of 2 Page ID #:142




    1           Upon review of the court files and the papers filed in connection with
    2   the plaintiff’s motion, and the evidence presented having been fully
    3   considered, it is hereby ordered that the order of dismissal dated November
    4   28, 2018 is vacated and the case is hereby returned to the active calendar.
    5
    6
    7   Dated: _________           By:__________________________________________
                                   United States District Judge
    8
    9
   10   Presented by:
   11   Phyl Grace, Esq.
   12
        858-375-7385
        phylg@potterhandy.com
   13
        Attorney for Plaintiff
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               2

        ORDER                                                            2:18-CV-01240-FMO-JEM
